Charles F. Graves of Mendota, Illinois, being the creditor of H.C. Hurd of Perrysburgh in the State of New-York, had directed the latter to send the amount of the debt to him in "a check on the Marine Bank of Chicago or any other way that was safe." It is quite clear that such a direction justified the debtor in procuring the draft now in question and sending it by mail to his creditor. It follows from this that the draft on being mailed properly addressed would become the property of the creditor and that he would take the hazard of its safe transmission. There was a mistake however in directing the package to the wrong post-office in Illinois, it being sent to La Salle instead of Mendota. If, in consequence of this mistake, it had never reached Mendota, Graves might very likely have insisted that his directions had not been complied with and that the draft therefore had not been placed at his risk. But the error was corrected by the person sending the draft, by a new direction given through the post-master at Perrysburgh, and the letter containing the inclosure was duly forwarded to the right place. When it reached there I see no reason to doubt that the draft became the property of the person to whom it was directed and for whom it was intended. He moreover asserted his title to the instrument by assigning it to the plaintiff thereby waiving his objections, if he could make any, founded on the supposed departure from his instructions in sending it forward. Upon all the facts there is scarcely room for doubt that the debt of Hurd to Graves was satisfied and that being so, the title to the draft necessarily passed to Graves and from him to his assignee the plaintiff. On this point of title we have been referred toTalbot v. The Bank of Rochester, (1 Hill, 295). But in that case the certificate was mailed without the previous knowledge or request of the party to whom it was sent. It was therefore, I think, properly held that until actually received the title remained in the person who sent it. *Page 208 
The defendants on whom the draft was drawn paid it upon the indorsement of another Charles F. Graves residing at or near La Salle who wrongfully took it from the post-office at Mendota. Such a payment although made in good faith did not divest or impair the title of the true owner who had not seen or indorsed the paper. It is well settled that a forged indorsement does not pass a title to commercial paper negotiable only by indorsement, and does not justify the payment of such paper. (Talbot v. TheBank of Rochester, supra; Canal Bank v. Bank of Albany, 1Hill, 287; Story on Bills, § 451 and cases cited). In this case if the indorsement of the payee's name was not technically a forgery it was at all events spurious and false, and therefore equally inoperative to change the title. The point appears to have been expressly determined in Mead v. Young (4 Term R.,
28). The action was in favor of the person claiming to be the indorsee and holder of a draft against the acceptor. On the trial it was offered to be shown that the person who indorsed the bill to the plaintiff was not the real payee although he had the same name. The evidence was rejected and the plaintiff had a verdict. Upon argument before the King's Bench and the fullest consideration by the court it was held that the evidence should have been received, and that if the facts were as offered to be shown the plaintiff could not recover. The verdict was accordingly set aside. ASHURST, J., said: "in order to derive a legal title to a bill of exchange it is necessary to prove the hand writing of the payee, and therefore though the bill may come by mistake into the hands of another person though of the same name with the payee yet his indorsement will not confer a title." And BULLER, J., said: "I am of opinion that it is incumbent on a plaintiff who sues on a bill of exchange to prove the indorsement of the person to whom it is really payable." "Here it is clear" he added, "that the indorsement was not made by the same H. Davis to whom the bill was made payable, and no indorsement by any other person will give any title whatever." *Page 209 
In the same case the judges expressed the opinion that a false indorsement of this kind by a person of the same name as the payee constituted the crime of forgery.
It follows from the principle stated that the true owner of the draft in question had a right to claim it wherever he could find it. The defendants having got possession of it through a false or forged indorsement, and having refused to deliver it up or pay it to the owner, were liable for its conversion. No question oflaches on the part of the owner in giving notice to the defendants was made on the trial, and in fact it appears that notice was given with all reasonable diligence.
The judgment must be affirmed.